Exhibit 24(b)(8.24) FOURTH AMENDMENT TO SELLING AND SERVICES AGREEMENT This Fourth Amendment dated as of April 6, 2009 by and between ING Life Insurance and Annuity Company (formerly Aetna Life Insurance and Annuity Company) (ING Life), ING Institutional Plan Services, LLP (ING Institutional), ING Financial Advisers, LLC (formerly Aetna Investment Services, Inc.)(ING Financial)(collectively ING), American Century Investment Services, Inc. (Distributor), and American Century Services, LLC (formerly known as American Century Services Corporation)(Fund Agent) is made to the Selling and Services Agreement dated as of July 1, 2000 (the Agreement) as amended on April 1, 2007, October 1, 2004, and November 7, 2003. Terms defined in the Agreement are used herein as therein defined. WHEREAS , ING Institutional is a limited liability company that provides various recordkeeping and other administrative services to certain Plans; and WHEREAS , the parties wish to add ING Institutional to the Agreement; and WHEREAS , the parties wish to amend certain other provisions of the Agreement, as provided below. NOW, THEREFORE, in consideration of the promises and mutual covenants hereinafter contained, the parties agree as follows: 1. ING Institutional is hereby added to the Agreement as an additional recordkeeper, and all provisions relating to ING Life in the Agreement are hereby amended to refer to both ING Life and ING Institutional. The defined term ING in the Agreement is hereby amended to include ING Life, ING Institutional, and ING Financial. 2. Paragraph 3 of the Agreement is hereby deleted in its entirety and replaced with the following: 3. Omnibus Account. The parties agree that up to two omnibus accounts, each held in the name of the Nominee, may be maintained for those Plan assets directed for investment in the Funds (Account or Accounts"). One such omnibus account may be maintained in connection with Plans for which ING Life is providing various recordkeeping and other administrative services, and the other such omnibus account may be maintained in connection with Plans for which ING Institutional is providing various recordkeeping and other administrative services. Alternatively, one Account may be maintained in connection with Plans for which both ING Life and ING Institutional shall provide such recordkeeping and administrative services. ING Life or ING Institutional, as service agents for the Plans, shall facilitate purchase and sale transactions with respect to the Account in accordance with the Agreement. 3. Paragraphs 5 and 6 of the Agreement are hereby deleted in their entirety and replaced with the following: 5. Servicing Fees : The provision of shareholder and administrative services to the Plans shall be the responsibility of ING Financial, ING Life, ING Institutional, or the Nominee and shall not be the responsibility of Distributor. The Nominee will be recognized as the sole shareholder of Fund shares purchased under this Agreement. It is further recognized that there will be a substantial savings in administrative expense and recordkeeping expenses by virtue of having one shareholder rather than multiple shareholders. In consideration of the administrative savings resulting from such arrangement, Distributor agrees to pay or cause to be paid an annual fee as specified in Schedule B (attached), based on the average net assets invested in the Funds through ING Lifes or ING Institutionals arrangements with Plans in each calendar quarter. Within thirty (30) days after the end of each calendar quarter Distributor shall provide ING Life or ING Institutional with a statement showing the aggregate value of ING Lifes or ING Institutionals accounts for the preceding quarter and include therewith a payment to ING Life or ING Institutional for the compensation due ING Life in accordance with this paragraph. 6. 12b-1 Fees. To compensate ING Financial for its distribution of Fund Shares, Distributor shall make quarterly payments to ING Financial, as specified in Schedule B (attached), based on the average net assets invested in Fund shares through ING Lifes arrangements with Plans in each calendar quarter. Distributor will make such payments to ING Financial within thirty (30) days after the end of each calendar quarter. Each payment will be accompanied by a statement showing the calculation of the fee payable to ING Financial for the quarter and such other supporting data as may be reasonably requested by ING Financial. 4. The following is added as Section 13(d) to the Agreement: (d) Representations of ING Institutional. ING Institutional represents and warrants: (i) that it (1) is a limited liability company organized under the laws of the State of Delaware, (2) is in good standing in that jurisdiction, (3) is in material compliance with all applicable federal and state laws, (4) is duly licensed and authorized to conduct business in every jurisdiction where such license or authorization is required, and will maintain such license or authorization in effect at all times during the term of this Agreement, and (5) has full authority to enter into this Agreement and carry out its obligations pursuant to it terms; and 2 (ii) that it is authorized under the Plans to (1) provide administrative services to the Plans and (2) facilitate transactions in the Fund through the Account. 5. The following replaces Section 15(b) of the Agreement: (b) Notices. All notices and other communications hereunder shall be given or made in writing and shall be delivered personally, or sent by telex, facsimile, express delivery or registered or certified mail, postage prepaid, return receipt requested, to the party or parties to whom they are directed at the following address, or at such other addresses as may be designated by notice from such party to all other parties. To ING Life/ING Financial/ING Institutional: Michael Pignatella Counsel ING Americas Legal Services One Orange Way, C1S Windsor, CT 06095 Fax: 860-580-4934 To Distributor and Fund Agent: American Century Investment Services, Inc. 4500 Main Street Kansas City, MO 6411 Attention: General Counsel Phone: 816-531-5575 Fax: 816-340-4964 Any notice, demand or other communication given in a manner prescribed in this Subsection (b) shall be deemed to have been delivered on receipt. 6. Schedule B to the Agreement is hereby deleted and replaced by Schedule B, attached hereto. 7. Except as modified hereby, all other terms and conditions of the Agreement shall remain in full force and effect. 8. This Amendment may be executed in two or more counterparts, each of which shall be deemed to be an original, but all of which together shall constitute one and the same Amendment. 3 IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date first written above. ING LIFE INSURANCE AND AMERICAN CENTURY INVESTMENT ANNUITY COMPANY SERVICES, INC. By: /s/ Lisa S. Gilarde By: /s/ Cindy A. Johnson Name: Lisa S. Gilarde Name: Cindy A. Johnson Title: Vice President Title: Vice President ING FINANCIAL ADVISERS, LLC AMERICAN CENTURY SERVICES, LLC By: /s/ David A. Kelsey By: /s/ Janet A. Nash Name: David A. Kelsey Name: Janet A. Nash Title: Vice President Title: Vice President ING INSTITUTIONAL PLAN SERVICES, LLC By: /s/ Michelle Sheiowitz attorney in fact Name: Michelle Sheiowitz Title: Vice President 4 Schedule B FUNDS AVAILABLE AND FEES PAYABLE TO ING Servicing Fees Service fees are payable based upon the total fund expense ratio as follows: Institutional Class Total Fund Expense Ratio 0 - 54 bps 55 bps and above Investor Class Total Fund Expense Ratio 0 - 74 bps 75 bps and above Service Fee _ bps _ bps Service Fee _ bps _ bps Adviser and Class A All funds (@NAV): _ bps Class R All funds:_ bps Specifically, Distributor agrees to pay the ING a servicing fee as provided in the following table: Administrative Services Fee Rate Fund Name Share Class CUSIP Symbol (Basis Points) American Century Balanced Institutional 025 ABINX American Century Balanced Investor 025 TWBIX American Century Capital Growth A 025 ACCGX American Century Capital Growth Institutional 02508H 30 3 APLIX American Century Capital Growth Investor 02508H 20 4 ACLIX American Century Capital Growth R 02508H 40 2 APWRX American Century Capital Preservation Investor 025 CPFXX American Century Capital Value Advisor 025 ACCVX American Century Capital Value Institutional 025 ACPIX American Century Capital Value Investor 025 ACTIX American Century Core Plus A 024932543 ACCQX 1 Administrative Services Fee Rate Fund Name Share Class CUSIP Symbol (Basis Points) American Century Core Plus Institutional 024932485 ACCUX American Century Core Plus Investor 024932493 ACCNX American Century Core Plus R 024932519 ACCPX American Century Disciplined Growth A 02507M 6 42 ADCVX American Century Disciplined Growth Institutional 02507M667 ADCIX American Century Disciplined Growth Investor 02507M 67 5 ADSIX American Century Disciplined Growth R 02507M 65 9 ADRRX American Century Diversified Bond A 024 ADFAX American Century Diversified Bond Institutional 024 ACBPX American Century Diversified Bond Investor 024 ADFIX American Century Diversified Bond R 024 ADVRX American Century Emerging Markets A 025 AEMMX American Century Emerging Markets Institutional 025 AMKIX American Century Emerging Markets Investor 025 TWMIX American Century Emerging Markets R 025086489 AEMRX American Century Equity Growth A 02507M 70 9 BEQAX American Century Equity Growth Institutional 02507M808 AMEIX American Century Equity Growth Investor 02507M 60 0 BEQGX American Century Equity Growth R 02507M 76 6 AEYRX American Century Equity Income A 025 TWEAX American Century Equity Income Institutional 025 ACIIX American Century Equity Income Investor 025 TWEIX American Century Equity Income R 025 AEURX American Century Equity Index Institutional 025076829 ACQIX American Century Equity Index Investor 025076811 ACIVX American Century Focused Growth A 02508H675 AFGAX American Century Focused Growth Institutional 02508H634 AFGNX American Century Focused Growth Investor 02508H 10 5 AFSIX American Century Focused Growth R 02508H642 AFGRX American Century Fundamental Equity A 025 AFDAX American Century Fundamental Equity Institutional 02508H 70 9 AFEIX American Century Fundamental Equity Investor 02508H 60 0 AFDIX American Century Fundamental Equity R 02508H 80 8 AFDRX American Century Ginnie Mae Advisor 025 BGNAX American Century Ginnie Mae Institutional 025081787 AGMNX American Century Ginnie Mae Investor 025 BGNMX American Century Ginnie Mae R 025081779 AGMWX American Century Global Gold A 02507M 20 4 ACGGX American Century Global Gold Institutional 02507M469 AGGNX American Century Global Gold Investor 02507M 10 5 BGEIX American Century Global Gold R 02507M477 AGGWX American Century Global Growth A 025 AGGRX American Century Global Growth Institutional 025 AGGIX 2 Administrative Services Fee Rate Fund Name Share Class CUSIP Symbol (Basis Points) American Century Global Growth Investor 025 TWGGX American Century Global Growth R 025 AGORX American Century Government Agency Money Market Investor 025081407 BGAXX American Century Government Bond Advisor 025 ABTAX American Century Government Bond Investor 025 CPTNX American Century Growth Advisor 025 TCRAX American Century Growth Institutional 025 TWGIX American Century Growth Investor 025 TWCGX American Century Growth R 025 AGWRX American Century Heritage A 025 ATHAX American Century Heritage Institutional 025 ATHIX American Century Heritage Investor 025 TWHIX American Century Heritage R 02508H683 ATHWX American Century High-Yield A 024 AHYVX American Century High-Yield Institutional 024 ACYIX American Century High-Yield Investor 024 ABHIX American Century High-Yield R 024 AHYRX American Century Income & Growth A 02507M 40 2 AMADX American Century Income & Growth Institutional 02507M 50 1 AMGIX American Century Income & Growth Investor 02507M 30 3 BIGRX American Century Income & Growth R 02507M 78 2 AICRX American Century Inflation Protection Bond A 024 APOAX American Century Inflation Protection Bond Institutional 024 APISX American Century Inflation Protection Bond Investor 024 APOIX American Century Inflation Protection Bond R 024 APORX American Century Inflation-Adjusted Bond Advisor 025 AIAVX American Century Inflation-Adjusted Bond Institutional 025 AIANX American Century Inflation-Adjusted Bond Investor 025 ACITX American Century International Bond A 025 AIBDX American Century International Bond Institutional 025 AIDIX American Century International Bond Investor 025 BEGBX American Century International Bond R 025082603 AIBRX American Century International Core Equity A 02507M618 ACIQX American Century International Core Equity Institutional 02507M550 ACIUX American Century International Core Equity Investor 02507M568 ACIMX American Century International Core Equity R 02507M576 ACIRX American Century International Discovery Advisor 025086802 ACIDX American Century International Discovery Institutional 025 TIDIX American Century International Discovery Investor 025 TWEGX American Century International Growth A 025 TWGAX American Century International Growth Institutional 025 TGRIX American Century International Growth Investor 025 TWIEX American Century International Growth R 025 ATGRX 3 Administrative Services Fee Rate Fund Name Share Class CUSIP Symbol (Basis Points) American Century International Opportunities Institutional 025086737 ACIOX American Century International Opportunities Investor 025086745 AIOIX American Century International Stock Investor 025 ASKIX American Century International Value A 025 MEQAX American Century International Value Institutional 025 ACVUX American Century International Value Investor 025 ACEVX American Century International Value R 025 ACVRX American Century Large Company Value A 025 ALPAX American Century Large Company Value Institutional 025 ALVSX American Century Large Company Value Investor 025 ALVIX American Century Large Company Value R 025 ALVRX American Century Legacy Focused Large Cap Advisor 02507H700 ACFDX American Century Legacy Focused Large Cap Institutional 02507H601 ACFSX American Century Legacy Focused Large Cap Investor 02507H502 ACFOX American Century Legacy Focused Large Cap R 02507H809 ACFCX American Century Legacy Large Cap Advisor 02507H304 ACGDX American Century Legacy Large Cap Institutional 02507H205 ACGHX American Century Legacy Large Cap Investor 02507H106 ACGOX American Century Legacy Large Cap R 02507H403 ACGEX American Century Legacy Multi Cap Advisor 02507H866 ACMFX American Century Legacy Multi Cap Institutional 02507H874 ACMHX American Century Legacy Multi Cap Investor 02507H882 ACMNX American Century Legacy Multi Cap R 02507H858 ACMEX American Century Life Sciences Investor 025 ALSIX American Century LIVEStrong 2015 Portfolio Advisor 02507F 20 9 ARFAX American Century LIVEStrong 2015 Portfolio Institutional 02507F 30 8 ARNIX American Century LIVEStrong 2015 Portfolio Investor 02507F 10 0 ARFIX American Century LIVEStrong 2015 Portfolio R 02507F 40 7 ARFRX American Century LIVEStrong 2020 Portfolio Advisor 02507F662 ARBMX American Century LIVEStrong 2020 Portfolio Institutional 02507F688 ARBSX American Century LIVEStrong 2020 Portfolio Investor 02507F696 ARBVX American Century LIVEStrong 2020 Portfolio R 02507F670 ARBRX American Century LIVEStrong 2025 Portfolio Advisor 02507F 60 5 ARWAX American Century LIVEStrong 2025 Portfolio Institutional 02507F 70 4 ARWFX American Century LIVEStrong 2025 Portfolio Investor 02507F 50 6 ARWIX American Century LIVEStrong 2025 Portfolio R 02507F 80 3 ARWRX American Century LIVEStrong 2030 Portfolio Advisor 02507F621 ARCMX American Century LIVEStrong 2030 Portfolio Institutional 02507F647 ARCSX American Century LIVEStrong 2030 Portfolio Investor 02507F654 ARCVX American Century LIVEStrong 2030 Portfolio R 02507F639 ARCRX American Century LIVEStrong 2035 Portfolio Advisor 02507F 87 8 ARYAX American Century LIVEStrong 2035 Portfolio Institutional 02507F 86 0 ARLIX American Century LIVEStrong 2035 Portfolio Investor 02507F 88 6 ARYIX 4 Administrative Services Fee Rate Fund Name Share Class CUSIP Symbol (Basis Points) American Century LIVEStrong 2035 Portfolio R 02507F 85 2 ARYRX American Century LIVEStrong 2040 Portfolio Advisor 02507F571 ARDMX American Century LIVEStrong 2040 Portfolio Institutional 02507F597 ARDSX American Century LIVEStrong 2040 Portfolio Investor 02507F613 ARDVX American Century LIVEStrong 2040 Portfolio R 02507F589 ARDRX American Century LIVEStrong 2045 Portfolio Advisor 02507F 83 7 AROAX American Century LIVEStrong 2045 Portfolio Institutional 02507F 82 9 AOOIX American Century LIVEStrong 2045 Portfolio Investor 02507F 84 5 AROIX American Century LIVEStrong 2045 Portfolio R 02507F 81 1 ARORX American Century LIVEStrong 2050 Portfolio Advisor 02507F530 ARFMX American Century LIVEStrong 2050 Portfolio Institutional 02507F555 ARFSX American Century LIVEStrong 2050 Portfolio Investor 02507F563 ARFVX American Century LIVEStrong 2050 Portfolio R 02507F548 ARFWX American Century LIVEStrong Income Portfolio Advisor 02507F 78 7 ARTAX American Century LIVEStrong Income Portfolio Institutional 02507F 77 9 ATTIX American Century LIVEStrong Income Portfolio Investor 02507F 79 5 ARTOX American Century LIVEStrong Income Portfolio R 02507F 76 1 ARSRX American Century Long Short Equity A 02507M758 ALIAX American Century Long Short Equity Institutional 02507M683 ALISX American Century Long Short Equity Investor 02507M691 ALHIX American Century Long Short Equity R 02507M725 ALIRX American Century Mid Cap Value Advisor 025 ACLAX American Century Mid Cap Value Institutional 025 AVUAX American Century Mid Cap Value Investor 025 ACMVX American Century Mid Cap Value R 025 AMVRX American Century New Opportunities Investor 025083452 TWNOX American Century New Opportunities II A 025 ANOAX American Century New Opportunities II Institutional 025 ANONX American Century New Opportunities II Investor 025 ANOIX American Century New Opportunities II R 02508H725 ANORX American Century One Choice Portfolio: Aggressive Investor 02507F720 AOGIX American Century One Choice Portfolio: Conservative Investor 02507F746 AOCIX American Century One Choice Portfolio: Moderate Investor 02507F738 AOMIX American Century One Choice Portfolio: Very Aggressive Investor 02507F712 AOVIX American Century One Choice Portfolio: Very Conservative Investor 02507F753 AONIX American Century Premium Money Market Investor 024 TCRXX American Century Prime Money Market A 024932204 ACAXX American Century Prime Money Market Investor 024 BPRXX American Century Real Estate Advisor 025 AREEX American Century Real Estate Institutional 025 REAIX American Century Real Estate Investor 025 REACX 5 Administrative Services Fee Rate Fund Name Share Class CUSIP Symbol (Basis Points) American Century Real Estate R 025076548 AREWX American Century Select A 025 TWCAX American Century Select Institutional 025 TWSIX American Century Select Investor 025 TWCIX American Century Select R 02508H 50 1 ASERX American Century Short Duration Bond A 024932477 ACSQX American Century Short Duration Bond Institutional 024932428 ACSUX American Century Short Duration Bond Investor 024932436 ACSNX American Century Short Duration Bond R 024932444 ACSPX American Century Short-Term Government Advisor 025 TWAVX American Century Short-Term Government Investor 025 TWUSX American Century Small Cap Value Advisor 025 ACSCX American Century Small Cap Value Institutional 025076845 ACVIX American Century Small Cap Value Investor 025 ASVIX American Century Small Company Advisor 02507M 82 4 ASQAX American Century Small Company Institutional 02507M832 ASCQX American Century Small Company Investor 02507M 84 0 ASQIX American Century Small Company R 02507M 77 4 ASCRX American Century Strategic Allocation: Aggressive A 025 ACVAX American Century Strategic Allocation: Aggressive Institutional 025 AAAIX American Century Strategic Allocation: Aggressive Investor 025 TWSAX American Century Strategic Allocation: Aggressive R 025 AAARX American Century Strategic Allocation: Conservative A 025 ACCAX American Century Strategic Allocation: Conservative Institutional 025 ACCIX American Century Strategic Allocation: Conservative Investor 025 TWSCX American Century Strategic Allocation: Conservative R 025 AACRX American Century Strategic Allocation: Moderate A 025 ACOAX American Century Strategic Allocation: Moderate Institutional 025 ASAMX American Century Strategic Allocation: Moderate Investor 025 TWSMX American Century Strategic Allocation: Moderate R 025 ASMRX American Century Target Maturity 2010 Advisor 024 ACTRX American Century Target Maturity 2010 Investor 024 BTTNX American Century Target Maturity 2015 Advisor 024 ACTTX American Century Target Maturity 2015 Investor 024 BTFTX American Century Target Maturity 2020 Advisor 024 ACTEX American Century Target Maturity 2020 Investor 024 BTTTX American Century Target Maturity 2025 Advisor 024 ACTVX American Century Target Maturity 2025 Investor 024 BTTRX American Century Technology Investor 025 ATCIX American Century Ultra A 025 TWUAX American Century Ultra Institutional 025 TWUIX American Century Ultra Investor 025 TWCUX American Century Ultra R 025 AULRX 6 Administrative Services Fee Rate Fund Name Share Class CUSIP Symbol (Basis Points) American Century Utilities Investor 02507M 88 1 BULIX American Century Value A 025 TWADX American Century Value Institutional 025 AVLIX American Century Value Investor 025 TWVLX American Century Value R 025 AVURX American Century Veedot Institutional 025083346 AVDIX American Century Veedot Investor 025 AMVIX American Century Vista Advisor 025 TWVAX American Century Vista Institutional 025 TWVIX American Century Vista Investor 025083841 TWCVX American Century Vista R 02508H 88 1 AVTRX 12b-1 Fees Distributor agrees to pay the ING a 12b-1 fee as follows: For all Class A and Advisor class shares: %. For all Class R shares: %. 7
